                                          Case 4:19-cv-05784-JST Document 239 Filed 02/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELGARD, LLC,                                        Case No. 19-cv-05784-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE: ORDER GRANTING
                                                  v.                                          MOTION TO DISMISS AND DENYING
                                   9
                                                                                              MOTION FOR PRELIMINARY
                                  10     SHENZHEN SENIOR TECHNOLOGY                           INJUNCTION
                                         MATERIAL CO. LTD. (US) RESEARCH
                                  11     INSTITUTE, et al.,                                   Re: ECF No. 238
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has restricted public access to the order granting Defendant Shenzhen Senior

                                  15   Technology Material Co. Ltd.’s motion to dismiss and denying Celgard LLC’s motion for

                                  16   preliminary injunction, ECF No. 238, because it contains or refers to material subject to sealing

                                  17   orders. Within seven days of the date of this order, the parties shall file either (1) a stipulated

                                  18   proposed redacted version of the order, redacting only those portions of the order containing or

                                  19   referring to material for which the Court has granted a motion to seal and which the parties still

                                  20   request be sealed, or (2) a stipulation that the parties agree that no redaction is necessary. If the

                                  21   parties propose redactions, they shall also email a PDF copy of the proposed redacted order,

                                  22   without any ECF headers, to jstpo@cand.uscourts.gov. The Court will review the parties’

                                  23   proposal and issue a redacted version of the order. If the parties stipulate that no redaction is

                                  24   necessary, or if they fail to file a timely stipulation, the Court will allow full access by the public

                                  25   to the unredacted order by removing the restrictions on ECF No. 238.

                                  26          IT IS SO ORDERED.

                                  27   Dated: February 11, 2020
                                                                                         ______________________________________
                                  28
                                       Case 4:19-cv-05784-JST Document 239 Filed 02/11/20 Page 2 of 2




                                                                                       JON S. TIGAR
                                   1                                             United States District Judge
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
